DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3, 8, 11, 13, 17, and 18 are objected to because of the following informalities:
In claim 1, lines 6-7: “a second operation” should apparently read --the second operation--.
In claim 1, line 7: “a first requirement” should apparently read --the first requirement--.
In claim 3, line 3: “the movable” should apparently read --the movable part--.
In claim 8, line 1: “claim5” should apparently read --claim 5--.
In claim 11, line 2: “the signal” should apparently read --the biological signal--.
In claim 13, line 2: “the signal” should apparently read --the biological signal--.
In claim 17, lines 4, 5, 6, and 7: “the signal” should apparently read --the biological signal--.
In claim 17, line 8: “predetermined time” should apparently read --a predetermined time--.
In claim 18, lines 3-4: “a successive period” should apparently read --successive periods--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 15-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the respiratory rate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “in the first operation, the controller does not perform the second operation if the absolute value is equal to or larger than the first variation threshold.”  It is not clear how the second operation is within the first operation. 
Claim 16 recites “the first prior period being a period during a next first operation.”  It is not clear how the first period can be both a prior period and during a next operation.
Claim 17 recites the limitations "the first falling asleep operation" and “the second falling asleep operation” in line 3, “the time before” in line 7, “the control unit” and “the section” in line 8, and “the inclination increased” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 also recites confusing limitations and language that generally lacks context, such that it is not readily apparent what is intended to be claimed.
Claim 18 recites that the controller does not perform the second operation if the variation in the first period is smaller than the variation in the first prior period.  However, claim 1 recites that the controller does perform the second operation if the variation in the first period is smaller than the variation in the first prior period.  It is not clear how both of these can be true.
Claim 20 recites the limitation "the section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the third operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 also recites the limitation “close to a set time” in line 2.  The term “close to” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how near or far away from the set time the current time must be to meet the limitation.
Claim 22 is rejected by virtue of its dependence upon claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. Pub. No. 2018/0214091 A1; hereinafter known as “Baker”), in view of Yamaguchi (JP 2008131974 A; cited in the IDS filed 18 February 2020).
Regarding claim 1, Baker discloses a furniture (Abstract; Figs. 1, 3, 4) comprising: a movable part ([0034]-[0035]) and a controller ([0029]-[0031]) configured to automatically perform a first operation to move the movable part ([0035]; [0046]), the controller being configured to automatically perform a second operation to move the movable part after the first operation if a first requirement is satisfied, the controller being configured to not move the movable part after the first operation if a first requirement is not satisfied, the first requirement based on a variation related to a biological signal of a user that can relate to apnea ([0020]; [0022]; [0035]; [0041]; [0046]-[0048]; [0061]-[0062]; [0084]).  Baker fails to disclose that the first requirement is a variation related to a biological signal of a user in a first period is smaller than the variation in a first prior period which exists prior to the first period, or an absolute value of a difference between the variation in the first period and the variation in the first prior period is smaller than a first variation threshold.  Yamaguchi discloses a similar furniture that is movable based upon a biological signal of a user (Abstract) wherein a controller is configured to move the movable part if a first requirement is satisfied, wherein the first requirement is a variation related to a biological signal of a user in a first period is smaller than the variation in a first prior period which exists prior to the first period, and to not move the movable part if the first requirement is not satisfied, in order to resolve a respiratory abnormality such as apnea or hypopnea (Fig. 16, see portion C; Fig. 13, steps S4-S5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baker with the first requirement taught by Yamaguchi in order to resolve a respiratory abnormality of the user.
Regarding claim 2, the combination of Baker and Yamaguchi discloses the invention as claimed, see rejection supra, and further discloses that the controller iterates the first operation and the second operation (Baker: [0003], [0005], [0048]-[0049], [0086]-[0088]; Yamaguchi: Fig. 13).
Regarding claim 3, the combination of Baker and Yamaguchi discloses the invention as claimed, see rejection supra, and Baker further discloses that the movable part includes a section, in the second operation, the controller performs at least one of an operation of decreasing an inclination of the section of the furniture, an operation of decreasing a gap between a height of a head part of a mattress and a height of a waist part of the mattress, and an operation of decreasing a difference between a pressure in the head part and a pressure in the waist part, and a difference between an angle of the section after the decrease of inclination and an angle of the section in a period prior to the decrease of inclination is 1 degree or smaller ([0035]; [0047]).
Regarding claim 4, the combination of Baker and Yamaguchi discloses the invention as claimed, see rejection supra, and Baker further discloses that the furniture further comprises a user interface capable of communicating with the controller ([0031]; [0093]) and if the user interface receives a first instruction by the user, the controller starts detecting a state of the user, the state of the user including whether the user is sleeping or not, or level of sleeping by the user ([0042]).
Regarding claim 5, the combination of Baker and Yamaguchi discloses the invention as claimed, see rejection supra, and Baker further discloses that the controller starts detecting a state of the user, the state of the user including whether the user is sleeping or not, or level of sleeping by the user ([0042]).
Regarding claims 6-8, the combination of Baker and Yamaguchi discloses the invention as claimed, see rejection supra, and Yamaguchi further discloses that the controller finishes the first operation or the second operation or finishes detecting the state of the user if at least one of states where the user wakes up and the user is away from a bed continues for a second time threshold or longer in order to stop movement or wait for the user to return (awakening determination means, presence determining means).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker and Yamaguchi with the means further taught by Yamaguchi in order to stop movement or wait for the user to return.
Regarding claim 11, the combination of Baker and Yamaguchi discloses the invention as claimed, see rejection supra, and Baker further discloses that the signal includes information on a heartbeat rate of the user or the respiratory rate of the user ([0020]).
Regarding claim 13, the combination of Baker and Yamaguchi discloses the invention as claimed, see rejection supra, and Baker further discloses that the signal includes information on at least one of motions of arms, torso, and feet or the user, or information on rolling over of the user ([0022]; [0042]; [0047]).
Regarding claim 20, the combination of Baker and Yamaguchi discloses the invention as claimed, see rejection supra, and Baker further discloses that the controller is configured to perform a third operation by performing at least one of an operation of increasing an inclination of the section of the furniture, an operation of increasing a gap between a height of a head part of a mattress and a height of a waist part of the mattress, and an operation of increasing a difference between a pressure in the head part and a pressure in the waist part ([0035]; [0047]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Yamaguchi as applied to claim 1 above, and further in view of Ogawa et al. (U.S. Pub. No. 2004/0103475 A1; hereinafter known as “Ogawa”).  The combination of Baker and Yamaguchi discloses the invention as claimed, see rejection supra, but fails to disclose that the controller is configured to perform the first operation at a first time where a desired period is elapsed since a second time that is a time the user of the furniture falls asleep.  Ogawa discloses a similar furniture (Abstract) that performs an operation to move a movable part at a first time where a desired period is elapsed since a second time that is a time the user of the furniture falls asleep in order to prevent bedsores ([0010]; [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker and Yamaguchi with the controller logic taught by Ogawa in order to prevent bedsores.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Yamaguchi as applied to claim 1 above, and further in view of Franceschetti et al. (U.S. Pub. No. 2017/0135883 A1; hereinafter known as “Franceschetti”).
Regarding claim 21, the combination of Baker and Yamaguchi discloses the invention as claimed, see rejection supra, but fails to disclose that the controller is configured to perform the third operation if a current time is close to a set time user wakes up.  Franceschetti discloses a similar furniture (Abstract) that performs an operation if a current time is close to a set time user wakes up in order to prevent disorientation and grogginess ([0075]-[0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker and Yamaguchi with the controller logic taught by Franceschetti in order to prevent disorientation and grogginess.
Regarding claim 22, the combination of Baker, Yamaguchi, and Franceschetti discloses the invention as claimed, see rejection supra, and Franceschetti further discloses that the controller is configured to perform the third operation if the variation is increased ([0074]; e.g., light sleep).

Subject Matter Allowable Over Prior Art
The prior art of record fails to teach or reasonably suggest the subject matter of claims 15-18.  However, as detailed supra, each of these claims recites unclear, confusing, and/or inconsistent limitations such that it is difficult to determine the scope of the subject matter that is intended to be claimed.  Accordingly, while the subject matter of these claims is not taught by the prior art of record, it cannot definitively be said that amending them (and rewriting them in independent form) to overcome the rejections under 35 U.S.C. 112(b) would result in allowability, as it is likely that the scope and interpretation of the limitations would be substantively changed in such amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakajima et al. (U.S. Pub. No. 2019/0117095 A1) teaches calculating the absolute value of the difference between a pulse wave interval and a reference pulse wave interval to determine whether a pulse abnormality has occurred.  Gehrke et al. (U.S. Pub. No. 2019/0008284 A1) and Karschnik et al. (U.S. Pub. No. 2018/0116415 A1) each teach movable furniture that includes sensors for detecting physiological parameters of a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791